Citation Nr: 1703107	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO. 09-43 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In December 2015, the Veteran testified before the undersigned Veterans Law Judge via a travel board hearing. A transcript of the hearing is associated with the claims file. 

In February 2016, the Board remanded this claim for additional evidentiary development. All requested development has been completed and the claim has been returned to the Board for further consideration. 


FINDING OF FACT

For the entire appeal period, the Veteran had, at worst, Level II hearing in the right ear, and Level IV hearing in the left ear.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA, VII (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory note and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The present appeal originates from a disagreement with the initial rating assigned for the Veteran's bilateral hearing loss disability following the establishment of service connection. The United States Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). Thus, VA's duty to notify was satisfied by a July 2008 letter that was issued prior to the initial grant of service connection in the November 2008 rating decision on appeal. See also Dunlap v. Nicholson, 21 Vet. App. 112   (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also finds that the duty to assist has been satisfied in this case, as all relevant evidence has been obtained in conjunction with the initial rating claim on appeal, including all post-service treatment records identified by the Veteran.

The Veteran was also afforded VA examinations in conjunction with the initial rating claim on appeal, including in October 2008, September 2014, and May 2016. There is no allegation that the VA examinations were not adequate for rating purposes and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss, as they include an interview with the Veteran, audiological examinations, and address all relevant rating criteria. Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As noted previously, the Board remanded this case in February 2016 for additional evidentiary development, including obtaining any outstanding treatment records and affording the Veteran an updated VA examination to determine the current severity of his bilateral hearing loss. As indicated in the preceding paragraph, such examination was conducted in May 2016 and there is no indication it is inadequate for adjudication purposes. The Veteran submitted results from private audiological examinations and the AOJ obtained the Veteran's VA outpatient treatment records dated from July 2009 to February 2016 and from March 2016 to June 2016. Therefore, the Board finds that the AOJ has substantially complied with the February 2016 remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a travel Board hearing in December 2015. In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the December 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was solicited regarding the severity of the Veteran's service-connected bilateral hearing loss disability, including its impact on his daily functioning. Based on the Veteran's testimony, the undersigned remanded the case in order to obtain all relevant, outstanding evidence, including a VA examination to determine the current severity of the service-connected disability. Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, but this contemplates potential "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on testing during audiology evaluations. Ratings for hearing loss range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.

The criteria for rating hearing impairment utilize the results of controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA (in exceptional cases as described in 38 C.F.R. § 4.86), and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

As previously noted, the Veteran has been provided three VA audiological examinations during the appeal period, including in October 2008, September 2014 and May 2016. 

The Veteran underwent a VA examination in October 2008. Audiometric testing revealed the following is pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
60
65
LEFT
25
25
65
65
75

Such testing yielded pure tone threshold averages of 53 decibels in the right ear and 58 decibels in the left ear. Using the Maryland CNC word list, the Veteran's speech discrimination was 84 percent in the right ear and 82 percent in the left ear.

The Veteran underwent a VA examination in September 2014. Audiometric testing revealed the following is pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
70
65
LEFT
25
35
65
75
80

Such testing yielded pure tone threshold averages of 60 decibels in the right ear and 64 decibels in the left ear. Using the Maryland CNC word list, the Veteran's speech discrimination was 94 percent in the right ear and 96 percent in the left ear.

In May 2016, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination. Audiometric testing revealed the following is pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
70
65
LEFT
20
25
60
70
75

Such testing yielded pure tone threshold averages of 58 decibels in both ears. Using the Maryland CNC word list, the Veteran's speech discrimination was 100 percent in the right ear and 98 percent in the left ear. 

The Veteran also submitted results from audiometry tests conducted in May 2004 by his employer; however, the documents do not include results from speech recognition testing. As stated above, rating assignments require both pure tone audiometry and results of controlled speech discrimination tests. Therefore, the Board is unable to utilize these test results to provide a disability rating. 
Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level II hearing in the right ear and Level IV in the left ear based on application of the reported findings to Table VI. Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R § 4.85, DC 6100, as is currently assigned.  

In evaluating this claim, the Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his hearing loss should be rated higher. However, the Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Doing so in this case yields a non-compensable evaluation.  

Therefore, the criteria for a compensable rating for bilateral hearing loss are not met at any point during this appeal. 

III. Extraschedular Consideration 

Additionally, the Board finds that, at no point during the appeal period has the Veteran's service-connected bilateral hearing loss been shown to be so exceptional or so unusual a picture as to warrant the assignment of a compensable rating on an extra-schedular basis. See 38 C.F.R. § 3.321 (b).

An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

As noted, the Veteran has consistently reported difficulty distinguishing sounds and understanding conversations in both ears, including at the December 2015 Board hearing. In fact, the undersigned Veterans Law Judge remanded based on the Veteran's assertions that his hearing had worsened in order to obtain a new VA examination. The audiologist who conducted that examination in May 2016 and the examiners in both the September 2014 and October 2008 exam stated that the Veteran's hearing loss did not impact his ability to work. In light of the foregoing, the Board finds that the functional impairment experienced by the Veteran does not appear to be exceptional or unusual, but, rather, appears to be of the type that would be a natural consequence of any hearing loss experienced by most members of the general population. The Veteran's diminished auditory acuity and speech recognition do not rise to the severity required for even a compensable rating.

Additionally, the Board notes that there is no evidence or allegation that that the Veteran's hearing loss has resulted in significant time lost from work, or that the disability has adversely impacted or compromised his employment. There also is no evidence of frequent treatment or hospitalization for hearing loss. In sum, the Board finds there is no evidence of exceptional or unusual factors associated with the disability such that the schedular criteria are inadequate to rate the Veteran's service-connected hearing loss disability.

As a final matter, the Board has also considered whether a claim for a TDIU has been raised. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In this case, while the Veteran reports difficulty with understanding speech due to background noise or when a speaker is not directly facing him, there is no evidence or allegation that his hearing loss has actually or effectively rendered him unemployable. In fact, the May 2016 VA examiner stated that the Veteran's hearing loss should not affect gainful employment or his ability to maintain employment, as long as communication strategies and bilateral amplification are implemented during adverse listening environments, i.e. background noise. The Board notes that the October 2008 examiner noted that, the Veteran's functional impairment is difficulty hearing normal conversational speech; however, this evidence does not sufficiently establish that the Veteran would be precluded from obtaining or maintaining any form of gainful employment as a result of his service-connected hearing loss disability. Therefore, the Board finds that the matter of Veteran's entitlement to TDIU due solely to his service-connected hearing loss has not been reasonably raised and further discussion of a TDIU is not necessary.

For all the foregoing reasons, the Board finds that the claim for an initial, compensable rating for bilateral hearing loss must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against this claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


